Exhibit K
2/13/2019                                                      Entity Information




  NYS Department of State

  Division of Corporations


  Entity Information

  The information contained in this database is current through February 12, 2019.

                  Selected Entity Name: JAL ENVIRONMENTAL SERVICES PROGRAMS LLC
                                        Selected Entity Status Information
                  Current Entity Name: JAL ENVIRONMENTAL SERVICES PROGRAMS LLC
                         DOS ID #:        5329846
                 Initial DOS Filing Date: APRIL 25, 2018
                          County:         NEW YORK
                       Jurisdiction:      NEW YORK
                       Entity Type:       DOMESTIC LIMITED LIABILITY COMPANY
                  Current Entity Status: ACTIVE

                                     Selected Entity Address Information
            DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
            ANDREW LIS
            61 WEST 10TH STREET, #2A
            NEW YORK, NEW YORK, 10011
                                              Registered Agent
            NONE


                                 This office does not require or maintain information
                                  regarding the names and addresses of members or
                                     managers of nonprofessional limited liability
                                 companies. Professional limited liability companies
                                must include the name(s) and address(es) of the original
                                members, however this information is not recorded and
                                       only available by viewing the certificate.

                                                   *Stock Information

                               # of Shares         Type of Stock            $ Value per Share
https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=3400DADC442837D37A7D3428FCAD99A04221AB1009…   1/2
2/13/2019                                                      Entity Information

                                             No Information Available

                          *Stock information is applicable to domestic business corporations.

                                                       Name History

                 Filing Date Name Type                                  Entity Name
                APR 25, 2018 Actual           JAL ENVIRONMENTAL SERVICES PROGRAMS LLC

    A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
     State. The entity must use the fictitious name when conducting its activities or business in New York State.

                     NOTE: New York State does not issue organizational identification numbers.

                                               Search Results New Search

            Services/Programs | Privacy Policy | Accessibility Policy | Disclaimer | Return to DOS
                                            Homepage | Contact Us




https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=3400DADC442837D37A7D3428FCAD99A04221AB1009…   2/2
